295 S.W.3d 239 (2009)
Charles STEWART, Appellant,
v.
BORDNER HUMAN RESOURCES CO., Respondent.
No. WD 70612.
Missouri Court of Appeals, Western District.
October 27, 2009.
Robert A. Farkas, Sedalia, MO, for Appellant.
Brian J. Fowler, Kansas City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JAMES EDWARD WELSH, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Charles Stewart appeals the Labor and Industrial Relations Commission's order affirming the dismissal of his workers' compensation claim for failure to prosecute. We affirm. Rule 84.16(b).